Title: From Thomas Jefferson to William Short, 7 March 1806
From: Jefferson, Thomas
To: Short, William


                        
                            Dear Sir
                            
                            Washington Mar. 7. 06
                        
                        Your favor of Feb. 26. has been duly recieved. I think I mentioned in a former letter that experience had
                            shewn me that I could not pay more than 1000. D. a quarter without sensible distress. sometimes & indeed generally, I
                            find it most convenient to pay it in moieties; sometimes the whole sum at once.   the latter has been the case for the
                            present quarter. I now accordingly inclose you a draught of the US. bank here on that at Philadelphia for 1000.D.
                        I informed you in my last that I had learned from mr Lee at Bourdeaux that the homme d’affaires of Me. de la
                            Rochefoucault had sent him for me a hogshead of Vin de Cahusac. have you information of the price? if you have I shall
                            wish to pay it through you. if not, I will desire mr Lee to pay for it and reimburse himself by a draught on me. is this
                            wine habitually offered for market? if it is, I shall be able to have measures for a regular supply taken between mr Lee
                            & the homme d’affaires so as to trouble no other person in future. Accept my affectionate salutations &
                            assurances of constant esteem & respect.
                        
                            Th: Jefferson
                            
                        
                    